United States Court of Appeals
                     For the First Circuit


No. 06-1178

                           OMAR HOYOS,

                      Plaintiff, Appellant,

                     CECILIA MEJÍAS JIMÉNEZ,

                            Plaintiff

                               v.

  TELECORP COMMUNICATIONS, INC. d/b/a AT&T WIRELESS PCS, INC.;
       SUNCOM WIRELESS PUERTO RICO OPERATING COMPANY LLC,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on May 18, 2007 is amended
as follows:

     Page 3, line 1: replace "185k" with "185m"

     Page 3, line 22: replace "basis" with "bases"

     Page 7, line 7: insert a comma after "answer"

     Page 11, line 8: replace "Inter-Continental" with
"Intercontinental"